UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1347 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                              ORDER

     Upon consideration of the fact that a Pre-trial Conference is

scheduled in this case on August 20, 2009, it is hereby

     ORDERED, that, in advance of that Conference, by August 17,

2009, at 5:00 p.m., parties shall submit their statements of the

main issues in dispute; and it is further

     ORDERED, that by August 17, 2009, at 5:00 p.m., parties should

file with the Court a numbered list of Joint Exhibits, along with

a bound and tabbed copy of those exhibits.   They will be referred

to as JE #__. This set of exhibits should include evidence that

both parties expect will be referenced at the Merits Hearing.

     In addition to this universe of key exhibits, each party shall

submit a numbered list of those documents that will or might be

referenced at the Hearing, along with a bound and tabbed copy of

the documents. The Government's exhibits will be referred to as GE

#__, and Petitioner’s as PE #__.      Should parties need to add

exhibits after the Pre-Trial Conference, they must be submitted as
part of the GE or PE universe, and not as a supplement to the Joint

Exhibits.

      The parties are on notice that any evidence that has not been

identified in the above exhibit books on or before August 17, 2009,

may   be   excluded   from   consideration   by   the   Court.   The   two

exceptions to the August 17, 2009, deadline shall be 1) documents

offered solely for the rebuttal of arguments made at the Merits

Hearing that could not reasonably have been anticipated prior to

August 17, 2009, and 2) exculpatory information, as to which the

Government has a continuing obligation to disclose to Petitioner;

and it is further

      ORDERED, that Petitioner’s counsel shall notify the Court on

or before August 17, 2009, as to whether Petitioner wants to listen

to the unclassified opening statements at the Merits Hearing, or

whether Petitioner will testify at the Hearing; and it is further

      ORDERED, that the Government shall file a certification with

the Court on or before August 17, 2009, stating that it has

completed their review of all reasonably available information and

disclosed all exculpatory evidence pursuant to the Case Management

Order and subsequent discovery orders; and it is further

      ORDERED, that the Government shall file a notice on August 17,

2009, indicating whether the Guantanamo Review Task Force has made

any decisions relating to Petitioner; and it is further

      ORDERED, that the Merits Hearing shall proceed as follows:




                                   -2-
     (1)    The    parties    shall     begin    with   unclassified   opening

statements, with the Government presenting its unclassified opening

statement first.        The parties shall confer prior to the first day

of the Hearing to determine whether there are any disagreements as

to what information may be considered unclassified, and to resolve

the same.    If Petitioner chooses to listen to the unclassified

opening statements, Petitioner shall be responsible for translators

and the Government shall be responsible for all other logistical

arrangements.          Following   unclassified    opening    statements,     the

parties shall present classified opening statements, with the

Government presenting its classified opening statement first.

     (2) The Court shall require an issue-by-issue evidentiary

presentation.           Accordingly,     the     Government    shall   make     a

presentation      on    a   contested    issue    relevant    to   Petitioners’

detention.        Petitioner shall then respond to the Government’s

presentation through a presentation of evidence and argument.

Finally, the Government may respond to Petitioner’s presentation in

rebuttal. The Court expects that counsel for Petitioner and the

Government will use electronic presentation devices to present

their documentary evidence to the Court.                 The parties should

contact John Cramer, Office of Information Technology, to discuss

equipment available to the parties.

     (3) The parties shall present classified closing statements.

The Government shall present its closing argument first, followed




                                        -3-
by Petitioner.    The Government shall be allowed to make a rebuttal

closing argument.




                                        /s/
August 10, 2009                        Gladys Kessler
                                       United States District Judge


Copies to:   Attorneys of Record via ECF




                                 -4-